INTERMEC, INC. SUBSIDIARIES OF THE REGISTRANT Name of Subsidiary Jurisdiction of Incorporation Intermec Technologies Corporation WASHINGTON Intermec Technologies de México, S.A. de C.V. MEXICO Infolink Group Limited AUSTRALIA Intermec Technologies Australia Pty. Limited AUSTRALIA Intermec International Inc. WASHINGTON Intermec Technologies Holdings B.V. NETHERLANDS Intermec International B.V. NETHERLANDS Intermec AB SWEDEN Intermec Printer AB SWEDEN Intermec Technologies AB SWEDEN Intermec Technologies A/S DENMARK ITC Intermec Technologies Corporation AS NORWAY Intermec Technologies (S)Pte Ltd SINGAPORE Intermec Scanner Technology Center S.A.S FRANCE Intermec Technologies Manufacturing LLC WASHINGTON Intermec IP Corp. DELAWARE Intermec Label Products B.V. NETHERLANDS Intermec (South America) Ltda. BRAZIL Intermec Technologies Canada Ltd. CANADA Intermec Technologies Benelux B.V. NETHERLANDS Intermec Technologies GmbH GERMANY Intermec Technologies S.r.l. ITALY Intermec Technologies U.K. Limited UNITED KINGDOM Intermec Technologies S.A.S. FRANCE Intermec Technologies, S.A. SPAIN Intermec Europe Limited UNITED KINGDOM The Registrant has additional operating subsidiaries which, considered in the aggregate as a single subsidiary, do not constitute a significant subsidiary. All above-listed subsidiaries have been consolidated in the Registrant’s financial statements.
